MEMORANDUM **
We have reviewed the opposition to the motion to dismiss this petition for review for lack of jurisdiction and the response to *692the court’s May 11, 2007 order to show cause. We conclude that petitioner has not raised a colorable constitutional claim with respect to his contention that the immigration judge violated his due process rights. Therefore, respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
We further conclude that the Board of Immigration Appeals did not abuse its discretion in denying petitioner’s motion to remand. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). Thus, the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.